DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 26 August 2022 has been considered and entered. Accordingly, claims 1, 3-8, 10, 12-17, and 19-38 are pending in this application. Claims 2, 9, 11, and 18 are cancelled; claims 30-38 are new; claims 1, 10, 19, 23, and 27 are currently amended; claims 4, 6, 13, 15, 28, and 29 are as previously presented; claims 3, 5, 7, 8, 12, 14, 16, 17, 20-22, and 24-26 are original.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, at line 7, the claim refers to “the variance for the respective user.” Claim 6 also recites “calculating a variance of the set of time differences for each respective user.” However, amended claim 1 now also recites “determining a statistical parameter…for each respective user…by determining one or more of a variance…based on a set of time differences between the access events for the respective user”. Thus, the variance of claim 1 is of respective users similar to that of claim 6. It is therefore unclear which variance is being referred to by “the variance for the respective user.” Accordingly, the scope of the claim cannot be properly ascertained, rendering it indefinite.

As to claims 7 and 8, like claim 6,the claims similarly refer to “the variance for each respective user” and “the variance for the respective user,” and do not cure the deficiencies of claim 6. As such, the claims are rejected under 35 USC §112(b) for the same reasons as claim 6 above.

As to claim 15, at line 7, the claim refers to “the variance for the respective license plate number.” Claim 15 also recites “calculating a variance of the set of time differences for each respective license plate number.” However, amended claim 10 now also recites “determining a statistical parameter…for each respective license plate number…by determining one or more of a variance.” Thus, the variance of claim 1 is of respective license plate numbers similar to that of claim 15. It is therefore unclear which variance is being referred to by “the variance for the respective license plate number.” Accordingly, the scope of the claim cannot be properly ascertained, rendering it indefinite.
As to claims 16 and 17, like claim 15, the claims the claims similarly refer to “the variance for each respective license plate number” and “the variance for the respective license plate number,” and do not cure the deficiencies of claim 15. As such, the claims are rejected under 35 USC §112(b) for the same reasons as claim 15 above.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 33 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petrey, JR (previously presented)(US 2020/0410251 A1), hereinafter Petrey.

As to claim 33, Petrey discloses a computer implemented method for determining an association between a license plate number of a user and an access device of the user, comprising 
for a selected one of a first license plate number and a first access device, determining a set of identification events associated therewith, the identification events obtained at different moments in time ([0054], The timestamps for the LPN images are compared to a set of time stamps of users’ access events, which also correspond to their electronic device (a first access device) at a corresponding proximate time as represented by their EDIs to determine an event for an electronic device which corresponds to a user as represented by a correlated EDI. Thus, the correlated EDI represents an associated event for a user, that user being a subset of the plurality of users of all EDI timestamps around the LPN timestamps being compared. It is noted that an “access device” is broad as to also read on the individuals’ vehicles associated with the LPNs);
determining, for each event of the set of identification events, a respective subset of counterpart identifiers from one of a plurality of license plate numbers and a plurality of access devices ([0055]; [0066], Personal identification information is retrieved corresponding to the correlated LPN which includes identifying a specific individual, i.e. determining counterpart identifiers.);
matching a particular identifier present in at least some of said subsets of counterpart identifiers to the selected one of the first license plate number and the first access device based on a correspondence of the particular identifier to the selected one in the events of the set of identification events ([0055]; [0066]; [0067], Personal identification information is retrieved corresponding to the correlated LPN which includes identifying a specific individual, i.e. identifying at least one particular identifier representing a user, and matching data determined to identify and log a suspicious vehicle/individual.); and
outputting an indication that the particular identifier is a candidate for association with the selected one of the first license plate number and the first access device for presentation on a display device (Fig. 5; [0056]; [0067]; [0069], The information corresponding to the candidate user can be displayed as an alert.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Petrey, JR (previously presented)(US 2020/0410251 A1), hereinafter Petrey, in view of Kuenzi et al. (previously presented)(WO 2020/014311 A1), hereinafter Kuenzi.

As to claim 34, the claim is rejected for the same reasons as claim 33 above. In addition, Petrey does not disclose wherein said matching the particular identifier to the selected one of the first license plate number and the first access device is further based on a respective confidence score determined for each of the counterpart identifiers.  
However, Kuenzi discloses wherein said matching the particular identifier to the selected one of the first license plate number and the first access device is further based on a respective confidence score determined for each of the counterpart identifiers ([0032]; [0033]; [0054], A confidence score that an identified respective user is who they appear to be is determined based on one or more associated events such as those corresponding to a pattern of access matching observed events.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Petrey with the teachings of Kuenzi by modifying Petrey such that the correlation steps used to identify the candidate users determines a confidence score for the users based on historical activity using the timestamp data recorded by Petrey including comparing access events to be within an expected window of time of license plate recognition like Kuenzi ([0052]; [0054]; [0058]). The motivation for doing so would have been to provide a level of confidence in determining whether an access event of Petrey is by a suspicious person and who the person is.

As to claim 35, the claim is rejected for the same reasons as claim 34 above. In addition, Petrey, as previously modified with Kuenzi, discloses determining, for each counterpart identifier of said subsets of counterpart identifiers, said respective confidence score, the confidence score indicative of a degree of correspondence between the counterpart identifier and the selected one of first license plate number and the first access device in the events of the set of identification events (Kuenzi, [0054]; [0061], “a confidence level of the association between the credential and the customer’s face” is used to reflect how sure of a match between a person and credential. The credential can be the license plate. Thus, the confidence level is a confidence score of a match between each respective user from the face and the license plate number as claimed.).
The reasons and motivations for combining the teachings of Petrey and Kuenzi are the same as previously set forth with respect to claim 34 above.

As to claim 36, the claim is rejected for the same reasons as claim 34 above. In addition, Petrey, as previously modified with Kuenzi, discloses wherein said matching the particular identifier to the selected one comprises comparing, for each event of the set of identification events, the respective confidence scores of the counterpart identifiers and determining the particular identifier based on said comparing (Kuenzi, [0054]; [0058], The user is identified based on the confidence score which is based in part on being matched with an identified license plate number.).
The reasons and motivations for combining the teachings of Petrey and Kuenzi are the same as previously set forth with respect to claim 34 above.

As to claim 37, the claim is rejected for the same reasons as claim 33 above. In addition, Petrey does not disclose wherein said matching the particular identifier to the selected one of the first license plate number and the first access device comprises determining a statistical parameter for each of the counterpart identifiers based on a set of time differences between the identification events of the set of identification events and counterpart events associated with each counterpart identifier of the respective subset of counterpart identifiers.
However, Kuenzi discloses matching the particular identifier to the selected one of the first license plate number and the first access device comprises determining a statistical parameter for each of the counterpart identifiers based on a set of time differences between the identification events of the set of identification events and counterpart events associated with each counterpart identifier of the respective subset of counterpart identifiers ([0054], Lines 5-10, A difference to a past time frame, i.e. a statistical parameter, can be determined and the confidence level adjusted accordingly for events within a time window ([0054]; [0058]; Kuenzi suggests recognizing the access events within a time frame, i.e. in a time window, of the license plate identification event to determine a score to positively identify an associate user). The claim places no requirement on what a “statistical parameter” is other than it is some value “based on a set of time differences”, nor does Applicant’s specification provide an explicit and limiting definition, and as such is broad enough to incorporate any value that could potentially be used for any broad statistical purposes that incorporate some set of time differences between events as claimed.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Petrey with the teachings of Kuenzi by modifying Petrey such that the correlation steps used to identify the candidate users determines a confidence score for the users based on historical activity using the timestamp data recorded by Petrey including comparing access events to be within an expected window of time of license plate recognition like Kuenzi ([0052]; [0054]; [0058]). The motivation for doing so would have been to provide a level of confidence in determining whether an access event of Petrey is by a suspicious person and who the person is.

Allowable Subject Matter
Claims 1, 3-5, 10, 12-14, and 19-32 are allowed.
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 26 August 2022 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	Applicant’s arguments, see pages 9-10, with respect to the rejections of claims 1, 3-8, 10, 12-17, and 19-32 have been fully considered. In view of Applicant’s amendments to the independent claims 1, 10, 19, and 23, the rejections of claims 1, 3-5, 10, 12-14, and 19-32 have been withdrawn. However, Applicant’s amendments to independent claims 1 and 10 have raised issues under 35 USC §112(b) for claims 6-8 and 15-17 as set forth above.

(b)	Applicant’s arguments, see pages 10-11, with respect to new claims 33-38 have been fully considered but are not persuasive for the respective reasons set forth above as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown et al. (WO 2008/148022 A1) discloses identifying a license plate for a particular employee, learning events correlated with event times for an individual, and setting alerts based on statistics for the event times when activity exceeds a standard deviation from a calculated mean.
Tian Geng (CN 107269054 A) discloses detecting license plates of vehicles entering a garage, determining a user associated with the license plate, and performing statistics associated therewith.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167